Citation Nr: 9932777	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-12 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer 
with reflux esophagitis, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to October 
1951.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied an evaluation in excess of 10 
percent for history of duodenal ulcer.  During the pendency 
of the appeal, an April 1999 rating decision granted the 
veteran a 20 percent evaluation for duodenal ulcer with 
reflux esophagitis, effective the date of the veteran's 
claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The veteran's duodenal ulcer with reflux esophagitis has 
not been shown to be moderately severe, with anemia and 
weight loss, recurrent incapacitating episodes, or pyrosis 
accompanied by substernal or arm or shoulder pain. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for duodenal ulcer with reflux esophagitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.113, 4.114, Diagnostic Codes 7305 
and 7346 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  In this regard, the Board notes that private and 
VA medical records have been obtained, and VA examinations 
have been conducted.

The Board notes an assertion made by the veteran's 
representative, in correspondence received in October 1999, 
that a remand for additional development is warranted in this 
case.  Specifically, it is alleged that the specific rating 
criteria were not addressed during the course of any one of 
the veteran's examinations.  Review of the VA examination 
reports reveal that all subjective and objective findings 
necessary for evaluation of the veteran's disability were 
observed and recorded, and thus the examinations appear 
complete and adequate.  Accordingly, a new examination is not 
necessary for evaluation of the veteran's claim.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the Rating Schedule, a 20 percent evaluation is 
warranted for moderate duodenal ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent evaluation is warranted by 
moderately severe duodenal ulcer disease, less than severe 
but with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes lasting 10 days or 
more in duration at least four or more times a year.  
Diagnostic Code 7305.

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (1999).  The veteran's 
reflux esophagitis has been evaluated by analogy to hiatal 
hernia.  Hiatal hernia with persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health, warrants a 30 percent 
evaluation.  C.F.R. § 4.114, Diagnostic Code 7346.  

It is provided in 38 C.F.R. § 4.113 that there are diseases 
of the digestive system, particularly within the abdomen, 
which, while differing in the site of pathology, produce a 
common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition. Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.

It is provided under 38 C.F.R. § 4.114 that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  Duodenal 
ulcer (Diagnostic Code 7305) and hiatal hernia (Diagnostic 
Code 7346) are subject to these guidelines.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for a duodenal ulcer by a February 
1952 rating decision. The assigned evaluation was 10 percent, 
effective October 1951.  

Compensation for the disability was stopped in March 1953, 
due to the veteran's failure to report for a VA examination.  
A February 1960 rating decision evaluated the veteran's 
duodenal ulcer as 20 percent disabling, effective August 
1959.  The evaluation was reduced to 10 percent by a February 
1965 rating decision, effective May 1965.  

The veteran's request for an increased rating was received on 
February 21, 1996.  Clinical records dated within one year 
prior to receipt of the claim are unremarkable as to the 
disability at issue, except for a complaint of a severe spell 
of epigastric aching early in the night after dietary excess 
one evening in May 1995.  He was on Tagamet.

The report of a March 1996 VA examination of the stomach 
reveals that on physical examination, the veteran did not 
appear to be malnourished and the last episode of hematemesis 
was noted to be approximately two years earlier.  The 
veteran's current weight and maximum weight of the last year 
was 203 pounds.  He was noted to probably not be anemic, and 
the last episode of vomiting was noted to be three years 
earlier.  The veteran complained of pain in the epigastrium, 
and reported that he was basically asymptomatic if he took 
his medication and did not indulge in any food indiscretion.  
He reported he had one to four episodes a month if he did not 
take his medication.  The diagnosis was duodenal ulcer 
diagnosed in 1951, recently developed Mallory Weiss syndrome, 
chololithiasis for which he had a cholecystectomy, subsequent 
complication of ventral hernia with repair, known to have 
gastroesophageal reflux.  

The report of a private April 1996 esophagogastroduodenoscopy 
provides a pre-operative diagnosis of gastroesophageal reflux 
disease, and history of duodenal ulcer.  The post-operative 
diagnosis was chronic reflux type esophagitis; no active 
ulcer disease, stricture or Schatzki ring at this time; and 
chronic gastritis, biopsy obtained to exclude H. pylori, no 
ulcer disease of the stomach or duodenum at this time.  

In early February 1998, the RO requested that the VA medical 
center examine the veteran.  Specifically, it was requested 
that examination determine whether the level of severity of 
the veteran's disability was moderate recurring episodes, 
moderately severe manifested by anemia and weight loss or 
recurrent episodes to include the duration and frequency, or 
whether the level was severe with periodic vomiting, 
recurrent hematemesis or melena with a definite impairment of 
health.  It was also requested that an opinion be provided as 
to whether the veteran's hiatal hernia and esophagitis were 
etiologically related or of the same etiology as the ulcer 
that occurred in service.  

The report of a February 1998 VA examination of the esophagus 
and hiatal hernia provides that the veteran complained of 
epigastric pain, and dysphagia for solid foods.  It was noted 
that the veteran vomited about twice a month, that there was 
no hematemesis or melena, and that the veteran did have 
reflux and regurgitation.  On physical examination, the 
veteran was noted to have reported losing about 20 pounds in 
the last month.  His current weight was measured at 188 
pounds.  There were no signs of anemia.  The diagnosis was 
past history of hiatal hernia, reflux esophagitis and 
duodenal ulcer.  

The report of a February 1998 VA examination for the stomach, 
duodenum and peritoneal adhesions provides that on physical 
examination the veteran had minimal tenderness to deep 
palpation in the epigastrium.  There was no organomegaly, 
flank dullness or abnormal pulsation.  The diagnosis was 
hiatal hernia with reflux esophagitis and duodenal ulcer.  

A VA esophogram and UGI study conducted two days later 
resulted in an impression of essentially normal double 
contrast esophogram, normal distensibility and peristalsis, 
small hiatal hernia demonstrated with no evidence of reflux; 
normal stomach and duodenum, no ulcerations, no inflammatory 
change; and post-cholecystectomy changes.  

In April 1998, the veteran was hospitalized at a private 
medical facility for four days.  He complained of upper 
abdominal colicky pain, and evaluation showed a partial large 
bowel obstruction which resolved with conservative management 
of intravenous fluids and NG tube insertion.  In October 
1998, the veteran was hospitalized for three days at a 
private medical facility for discomfort caused by esophagitis 
and reflux.  

A January 1999 VA medical opinion notes that the examiner had 
reviewed the veteran's chart.  The examiner provided that the 
veteran did not appear to have anemia or weight loss.  In 
providing an impression, the examiner expressed the opinion 
that the veteran had received adequate examination and work-
ups for his complaints of abdominal pain in the sense that it 
was ruled out that it was secondary to a duodenal ulcer.  The 
examiner noted that the veteran had experienced problems with 
a hiatal hernia and esophagitis.  The examiner set forth a 
review of the veteran's medical history, and concluded that 
there could be a relationship between the veteran's 
esophagitis and his duodenal ulcer, based on the fact that 
either excessive refluxing of acid into the esophagus or 
nonsteroidal use could have resulted in duodenal ulcer and 
reflux esophagitis.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for duodenal ulcer with 
esophageal reflux under Diagnostic Code 7305 for duodenal 
ulcer.  There has been no anemia documented on VA examination 
or private medical treatment.  Although the veteran 
complained of weight loss in February 1998, and weighed less 
at that point than he did in March 1996, the VA examiner did 
not associate such weight loss with any impairment of health, 
but rather, recommended further weight loss.  

In addition, the evidence does not show moderately severe 
duodenal ulcer disease.  The Board does acknowledge an 
increase in reported vomiting from March 1996 to February 
1998.  However, testing conducted in April 1996 found that 
there was no ulcer disease of the stomach or duodenum at that 
time.  Similarly, reports of February 1998 VA examinations 
variously note that the veteran did not experience 
hematemesis or melena, and had a normal stomach and duodenum 
with no ulcerations or inflammatory change.  Regarding the 
veteran's complaints of pain, a January 1999 medical opinion 
concluded that the veteran's past medical examination results 
ruled out the possibility that his complaints of abdominal 
pain were secondary to a duodenal ulcer.  

Based on a thorough review of the evidence, the Board also 
finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for duodenal ulcer with 
esophageal reflux under Diagnostic Code 7346 for hiatal 
hernia.  February 1998 VA examination reports note dysphagia 
for solid foods and vomiting twice a month.  On the other 
hand, the evidence of record is negative for complaints, 
findings, symptoms, or diagnoses of pyrosis, or substernal, 
arm or shoulder pain.  DC 7346.  

In light of the above, an evaluation in excess of 20 percent 
for duodenal ulcer with reflux esophagitis is denied.


ORDER

An increased evaluation for duodenal ulcer with reflux 
esophagitis is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

